                  Case 19-50156-BLS              Doc 1         Filed 03/13/19      Page 1 of 11



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                           :
In re:                                                     :     Chapter 11
                                                           :
Bostwick Laboratories, et al., 1                           :     Case No. 17-10570 (BLS)
                                                           :
                                        Debtors.           :     (Jointly Administered)
                                                           :
                                                           :
JAMES PATRICK CARROLL, as Plan                             :
Administrator for the Post-Effective Date                  :
Debtors,                                                   :
                                                           :
                                         Plaintiff,        :
                                                           :     Adv. Pro. No. 19-______ (BLS)
                       – against –                         :
                                                           :
HC1.COM INC.,                                              :
                                                           :
                                         Defendant.        :
                                                           :

                       COMPLAINT TO: (I) AVOID AND RECOVER
               TRANSFERS PURSUANT TO 11 U.S.C. §§ 547, 548 AND 550;
              AND (II) DISALLOW CLAIMS PURSUANT TO 11 U.S.C. § 502(d)

                  James Patrick Carroll, solely in his capacity as the plan administrator (the “Plan

Administrator”) for the above-captioned Post-Effective Date Debtors, 2 the plaintiff herein (the

“Plaintiff”), alleges that:

                                          NATURE OF THE CASE

                  1.       Plaintiff seeks to avoid and recover from Defendant, or from any other

person or entity for whose benefit the Preference Transfers were made, all preferential transfers



1
         The Debtors are the following entities (last four digits of EIN in parentheses): (i) Bostwick Laboratories,
         Inc., a Delaware corporation (3169); and (ii) Bostwick Laboratories Holdings, Inc., a Delaware
         corporation (1042). The mailing address for the Debtors is 100 Charles Lindbergh Blvd., Uniondale, NY
         11553.
2
         Unless otherwise stated, capitalized terms used herein are defined elsewhere in this complaint.
               Case 19-50156-BLS         Doc 1       Filed 03/13/19   Page 2 of 11



of property that occurred during the ninety (90) day period prior to the Petition Date.

Alternatively, and subject to proof, Plaintiff seeks to recover all 90-Day Fraudulent Conveyances

made to Defendant pursuant to section 548 of the Bankruptcy Code.

               2.      To the extent that the Defendant filed a proof of claim or has a claim listed

on the Debtors’ schedules as undisputed, liquidated and not contingent, or otherwise requested

payment from the Debtors or the Debtors’ chapter 11 estates, this complaint is not intended to be,

nor should it be construed as, a waiver of Plaintiff’s right to object to such Claims for any reason,

including pursuant to section 502 of the Bankruptcy Code, and such rights are expressly

reserved.

               3.      Notwithstanding this reservation of rights, certain relief pursuant to

section 502 of the Bankruptcy Code is sought by Plaintiff herein as further stated below.

                                 JURISDICTION AND VENUE

               4.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334.

               5.      This adversary proceeding is brought pursuant to Rule 7001, et seq. of the

Federal Rules of Bankruptcy Procedure and sections 502(d), 547, 548 and 550 of title 11 of

United States Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”). Plaintiff consents to the

entry of final orders or judgments by the Court if it is determined that the Court, absent consent

of the parties, cannot enter final orders or judgments consistent with Article III of the United

States Constitution.

               6.      Venue in this Court is proper pursuant to 28 U.S.C. § 1409 as this

adversary proceeding arises under and in connection with a case under the Bankruptcy Code

which is pending in this District.




                                                 2
                Case 19-50156-BLS             Doc 1        Filed 03/13/19      Page 3 of 11



                7.       This is a core proceeding as defined by 28 U.S.C. § 157(b)(2)(A), (B), (F),

(H) and (O).

                                             BACKGROUND

A.     The Parties

                8.       On March 15, 2017 (the “Petition Date”), Bostwick Laboratories, Inc. and

Bostwick Laboratories Holdings, Inc. (together, the “Debtors”) filed voluntary petitions for

relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

District of Delaware (the “Court”).

                9.       On July 11, 2017, the Debtors filed their Combined Plan and Disclosure

Statement for Bostwick Laboratories, Inc. and Bostwick Laboratories Holdings, Inc. [Docket No.

383] (as amended from time to time, the “Plan”).

                10.      On September 15, 2017, the Court entered the Findings of Facts,

Conclusions of Law, and Order Confirming Debtors’ Combined Plan and Disclosure Statement

for Bostwick Laboratories, Inc. and Bostwick Laboratories Holdings, Inc. [Docket No. 547] (the

“Confirmation Order”), thereby approving the Plan.

                11.      On October 2, 2017, the Plan became effective [Docket No. 560] (the

“Effective Date”).

                12.      Pursuant to Article X.A of the Plan, on the Effective Date, James Patrick

Carroll of Carroll Services, LLC was appointed Plan Administrator (as defined in the Plan) and

was authorized to serve as sole representative of the Post-Effective Date Debtors 3 with authority




3
       Pursuant to Article I.B of the Plan, “Post-Effective Date Debtors” is defined as the Debtors on and after
       the Effective Date.




                                                       3
                Case 19-50156-BLS         Doc 1       Filed 03/13/19   Page 4 of 11



to pursue the Causes of Action (as defined in the Plan), including the causes of action asserted

herein.

                13.    Upon information and belief, hc1.com Inc. (the “Defendant”) was a

creditor of the Debtors prior to the Petition Date.

                14.    Plaintiff retains the right to enforce, sue on, settle or compromise all

Causes of Action, including claims under sections 502(d), 547, 548 and 550 of the Bankruptcy

Code.

B.        Events Leading to the Debtors’ Chapter 11 Filing

                15.    The Debtors were an independent, full-service anatomic pathology

laboratory and specialty provider of diagnostic testing services for urologists and gynecologists

in the United States. The Debtors also served as a reference laboratory offering a suite of

anatomic pathology and molecular testing services to independent physicians nationally.

                16.    The Debtors derived much of their revenue from key commercial and

government contracts, where its services were considered “in network” under national

commercial health insurance plans, Medicare and over twenty-five (25) state Medicaid

programs.

                17.    Beginning in 2013, the Debtors experienced a material reduction in

revenue due to unexpected and severe cuts to the Medicare physician fee schedule.

                18.    As a consequence, reimbursement for certain procedures was reduced by

as much as 52%, and the Debtors’ revenue fell by 20% from 2012 to 2013.

                19.    Despite efforts to reduce staff, eliminate costs, streamline operations and

sell non-core assets, all to counteract the reduction in revenue, the Debtors were unable to remain

profitable.




                                                  4
               Case 19-50156-BLS          Doc 1       Filed 03/13/19   Page 5 of 11



               20.     Starting in August 2016, the Debtors commenced a marketing process

aimed at identifying potential strategic buyers of the business. Through this process, the Debtors

determined that an asset sale under Section 363 of the Bankruptcy Code would potentially

maximize value.

               21.     The Debtors also determined that, given their liquidity needs, a successful

section 363 sale process would require debtor-in-possession financing.

               22.     A special transactions committee of the Debtors’ board of directors

ultimately determined that Poplar Healthcare’s bid was superior. The Debtors negotiated a

“stalking horse” asset purchase agreement and debtor-in-possession financing with Poplar

Healthcare in March 2017.

               23.     The Debtors filed chapter 11 petitions on March 15, 2017. As of the

Petition Date, the Debtors’ revenue was approximately one-third of the level generated in 2012.

               24.     During the course of this proceeding, Plaintiff may learn (through

discovery or otherwise) of additional transfers of an interest of the Debtors in property made to

Defendant that may be recoverable under sections 547 or 548 of the Bankruptcy Code, including

any transfers of an interest of the Debtors in property made to Defendant during the ninety (90)

days preceding the Petition Date.

               25.     It is Plaintiff’s intention to avoid and recover all such transfers made by

the Debtors.

               26.     Plaintiff reserves the right to amend this original complaint to include:

(i) further information regarding the Preference Transfer(s); (ii) additional transfers;

(iii) modifications of and/or revision to Defendant’s name; (iv) additional Defendants; and/or

(v) additional causes of action (collectively, the “Amendments”), that may become known to




                                                  5
               Case 19-50156-BLS         Doc 1       Filed 03/13/19   Page 6 of 11



Plaintiff at any time during this adversary proceeding, through formal discovery or otherwise,

and for the Amendments to relate back to this original complaint.

                                    CLAIMS FOR RELIEF

                                FIRST CAUSE OF ACTION
                      (Avoidance and Recovery of Preferential Transfers)

               27.     Plaintiff repeats, realleges and incorporates by reference the allegations

contained in all preceding paragraphs of this complaint as though set forth at length herein.

                28.    On or within the ninety (90) days preceding the Petition Date, the Debtors

 made, or caused to be made, one or more transfers to or for the benefit of Defendant, which

 transfers are listed on Exhibit A attached hereto and incorporated herein by reference (the

 “Preference Transfers”).

               29.     The Preference Transfers were of a property interest of the Debtors as

identified in Exhibit A.

               30.     Defendant was a creditor at the time of each Preference Transfer by virtue

of supplying goods and/or services for which the identified Debtors were obligated to pay

following delivery.

               31.     The Debtors made, or caused to be made, the Preference Transfers for, or

on account of, antecedent debt(s) owed by the Debtors before such Preference Transfers were

made.

               32.     Pursuant to section 547(f) of the Bankruptcy Code, the Debtors are

presumed to have been insolvent on and during the 90 days immediately preceding the Petition

Date.

               33.     The Preference Transfers enabled Defendant to receive more than

Defendant would receive if: (a) the Debtors’ bankruptcy cases were administered under chapter 7



                                                 6
               Case 19-50156-BLS          Doc 1        Filed 03/13/19   Page 7 of 11



of the Bankruptcy Code; (b) the Preference Transfers had not been made; and (c) Defendant

received payment of such debt to the extent provided by the provisions of the Bankruptcy Code.

               34.      Interest on the Preference Transfers has accrued and continues to accrue

from the date each of the Preference Transfers was made.

               35.      Defendant was the initial transferee of the Preference Transfers, or the

entity for whose benefit the Preference Transfers were made, or was the immediate or mediate

transferee of the initial transferee receiving the Preference Transfers.

               36.      The Preference Transfers, to the extent they are avoided pursuant to

section 547(b) of the Bankruptcy Code, may be recovered by Plaintiff pursuant to section

550(a)(1) of the Bankruptcy Code.

                                SECOND CAUSE OF ACTION
                    (Avoidance and Recovery of 90-Day Fraudulent Transfers)

               37.      Plaintiff repeats, realleges and incorporates by reference the allegations

contained in all preceding paragraphs of this complaint as though set forth at length herein.

                 38.    Plaintiff pleads in the alternative that to the extent one or more of the

 transfers identified on Exhibit A were not on account of antecedent debt (such transfers, the

 “90-Day Fraudulent Transfers”), the Debtors did not receive reasonably equivalent value

 in exchange for such 90-Day Fraudulent Transfers; and

               a.       The debtors were insolvent on the dates that the 90-Day Fraudulent

                        Transfers were made or became insolvent as a result of the 90-Day

                        Fraudulent Transfers; or

               b.       The Debtors engaged in business or a transaction, or were about to engage

                        in business or a transition, for which any property remaining with the




                                                   7
               Case 19-50156-BLS         Doc 1       Filed 03/13/19   Page 8 of 11



                       Debtors who made or for whose benefit the 90-Day Fraudulent Transfers

                       were made was an unreasonably small capital; or

               c.      The Debtors intended to incur, or believed that the Debtors would incur,

                       debts that would be beyond the Debtors’ ability to pay as such debts

                       matured.

               39.     The 90-Day Fraudulent Transfers were made to or for the benefit of

Defendant within the two years prior to the Petition Date.

               40.     The 90-Day Fraudulent Transfers, to the extent they are avoided pursuant

to section 548 of the Bankruptcy Code, may be recovered by Plaintiff pursuant to section

550(a)(1) of the Bankruptcy Code.

                                  THIRD CAUSE OF ACTION
                                    (Disallowance of Claims)

               41.     Plaintiff repeats, realleges and incorporates by reference the allegations

contained in all preceding paragraphs of this complaint as though set forth at length herein.

               42.     Defendant was the recipient of the Preference Transfers and, as applicable,

the 90-Day Fraudulent Transfers, which are recoverable pursuant to sections 547, 548 and 550 of

the Bankruptcy Code, and Defendant has not returned such transfers to Plaintiff.

               43.     Based upon the foregoing and pursuant to section 502(d) of the

Bankruptcy Code, the claims, if any, asserted by Defendant against the Debtors (collectively, the

“Claims”) must be disallowed since Defendant has not paid or surrendered such transfers to

Plaintiff.

                WHEREFORE, Plaintiff prays that the Court enter a judgment against

 Defendant:




                                                 8
                Case 19-50156-BLS         Doc 1       Filed 03/13/19   Page 9 of 11



                a.      On Plaintiff’s First Cause of Action, in favor of Plaintiff and against

Defendant in an amount not less than the amount of the Preference Transfers, plus interest from

the date of such Preference Transfers until full payment is made to Plaintiff, together with the

costs and expenses of this action, including, without limitation, attorneys’ fees; and directing

Defendant to turnover such sum to Plaintiff pursuant to sections 547(b) and 550(a) of the

Bankruptcy Code;

                b.      On Plaintiff’s Second Cause of Action, in favor of Plaintiff and against

Defendant in an amount not less than the amount of the 90-Day Fraudulent Transfers, plus

interest from the date of such 90-Day Fraudulent Transfers until full payment is made to

Plaintiff, together with the costs and expenses of this action, including, without limitation,

attorneys’ fees; and directing Defendant to turnover such sum to Plaintiff pursuant to sections

548(a)(1)(B) and 550(a) of the Bankruptcy Code;

                c.      On Plaintiff’s Third Cause of Action, in favor of Plaintiff and against

Defendant disallowing the Claims pursuant to section 502(d) of the Bankruptcy Code unless and

until Defendant returns the Preference Transfers and the 90-Day Fraudulent Transfers, as

applicable, to Plaintiff; and




                                                  9
            Case 19-50156-BLS       Doc 1    Filed 03/13/19    Page 10 of 11



             d.    Granting such other and further relief as the Court may deem just and

proper.


Dated: Wilmington, Delaware
       March 13, 2019

                                         COLE SCHOTZ P.C.


                                         /s/ David R. Hurst
                                         David R. Hurst (I.D. No. 3743)
                                         500 Delaware Avenue, Suite 1410
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 652-3131
                                         Facsimile: (302) 652-3117

                                         Counsel to the Plan Administrator




                                            10
Debtors:             Bostwick Laboratories, Inc., et al.   Case 19-50156-BLS         Doc 1EXHIBIT
                                                                                               Filed
                                                                                                  A
                                                                                                     03/13/19           Page 11 of 11
Case No.:            17-10570 (BLS)
Preference Period:   12/15/16 to 3/14/17

        Payee Name                         Invoice Date           Invoice Number                 Invoice Amount          Payment Date         Payment Number          Payment Amount
hc1.com, Inc.                                       1/28/2016                      INV1983   $               8,000.00            12/21/2016               82445   $             8,000.00
                                                    1/28/2016                      INV1983   $               6,800.00             1/13/2017               82589   $             6,800.00
                                                    8/22/2016                      INV2226   $               2,000.00             1/27/2017               82663   $             2,000.00
                                                    8/23/2016                      INV2227   $               2,000.00             2/10/2017               82757   $             2,000.00
                                                    8/23/2016                      INV2228   $               2,000.00             2/10/2017               82757   $             2,000.00
                                                    9/30/2016                      INV2258   $               2,000.00             2/10/2017               82757   $             2,000.00
                                                                                                                                                                  $            22,800.00
